Redwood Mortgage Investors VII 900 Veterans Blvd., Suite 500 Redwood City, CA 94063 VIA EDGAR May 24, 2010 Jessica Barberich Assistant Chief Accountant Securities and Exchange Commission Division of Corporation Finance treet, N.E. Mail Stop 3010 Washington, DC20549 Re: Redwood Mortgage Investors VII, a California Limited Partnership Form 10-K for the year ended December 31, 2009 File No. 000-19992 Dear Ms. Barberich: Redwood Mortgage Investors VII, a California limited partnership (“Redwood”), respectfully requests additional time to respond to the comment letter, dated May 10, 2010, from the staff of the Securities and Exchange Commission, related to the above filing.Redwood plans to submit its response on or before June 4, 2010.Please contact me if this schedule is in any way a problem. Thank you for your assistance. Sincerely, /s/ Michael R. Burwell Michael R. Burwell President and Chief Financial Officer of General Partners of Redwood Mortgage Investors VII
